Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
The applicant’s priority to PCT application PCT/EP2018/066011 filed June 15, 2018 has been accepted.

Information Disclosure Statement
The Information Disclosure Statements filed on December 14th, 2020 and October 22nd, 2021 have been considered by the examiner.

Claim Objection
Claim 8 objected to because of the following informalities:  in L2, the word "ia" should be "is.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2, 4-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

substantially” in claim 2, L2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim will be interpreted as if the term substantially was removed.

The term “substantially” in claim 4, L2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim will be interpreted as if the term substantially was removed.

The term “substantially” in claim 5, L2-4, L6 and L8 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim will be interpreted as if the term substantially was removed.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation "depth ... is in the range of 5%-70% of total thickness", and the claim also recites the range of the depth being .05mm to 10mm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 18 and 19 recite that the polygon is non-equilateral. Claims 1 and 17 on which claims 18 and 19, respectively depend recites that the polygon is non-regular. By definition, non-regular means that the angles and sides are not equal to each other and are therefore already non-equilateral.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freissle et al. (US 20030012833), hereafter Freissle.


With regards to claim 2, Freissle discloses all the elements of claim 1 as outlined above. Freissle further discloses wherein the most proximal interior angle is a right angle and the line through the proximal vertex substantially bisects the most proximal interior angle (P0038, L16-17. Fig 1, P0055).

With regards to claim 7, Freissle discloses all the elements of claim 1 as outlined above. Freissle further discloses wherein a tessellation scheme of the plurality of openings is a lattice structure (Fig. 1, P0038, L1-3). 

With regards to claim 8, Freissle discloses wherein the main body is a single piece of material and is made of a rubber or polymer material (P0019; P0026).

With regards to claim 13, Freissle discloses all the elements of claim 1 as outlined above. Freissle further discloses wherein the main body includes a support structure (reinforcing bars 26) for supporting the screening media the support structure being formed together with the screening media as an integral structure (P0040).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freissle. 

With regards to claim 3, Freissle discloses all the elements of claim 1 as outlined above. Freissle discloses wherein the non- regular polygon is a parallelogon being derivable from a regular polygon by expanding the regular polygon in such a way that a separation defined between the most proximal vertex and a most distal vertex is increased (P0038, L16-17). Freissle does not directly disclose wherein the regular polygon having a side length corresponding to a desired maximal material particle size. However, dimensions are considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention (MPEP 2144.04. IV.B). Therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate size for the apertures.    

With regards to claim 4, Freissle discloses all the elements of claim 1 as outlined above. Freissle further discloses wherein the non-regular polygon is of rectangular shape having two short sides (P0038, L16-17). Freissle does not directly disclose the short sides of the non-regular polygon having a length corresponding to a desired maximal material particle size. However, dimensions are considered to be obvious to a person with ordinary skill in the art before the effective filing date of the invention (MPEP 2144.04. IV.B). Therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose an appropriate size for the apertures.    

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freissle  as applied to claim 1 above, and further in view of Melendez et al. (US 5810407), hereafter Melendez.

With regards to claim 5, Freissle discloses all the elements of claim one as outlined above. Freissle does not disclose wherein the non-regular polygon is a hexagon with a first and second pair of parallel, equal length sides wherein the first and second parallel sides are perpendicular to each other and  a third pair of sides that have a shorter length that the first and second pair of sides.
However, Melendez discloses disclose wherein the non-regular polygon is a hexagon with a first and second pair of parallel, equal length sides wherein the first and second parallel sides are perpendicular to each other and a third pair of sides (Fig. 5) that have a shorter length that the first and second pair of sides (Col. 4, L4-9).  It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the aperture shape disclosed by Melendez in the screen disclosed by Freissle in order to be able to separate irregularly shaped materials.      

Claims 6, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freissle as applied to claim 1 above, and further in view of Malmberg et al. (US 11135618), hereafter Malmberg.


However, Malmberg discloses wherein the main body comprises has a textured pattern provided at the contact face, the pattern extends extending over all or a majority of the contact face (Col. 6, L40-42). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add the textured pattern disclosed by Malmberg to the screen disclosed by Freissle, in order to capture fine particles, preventing screen wear (Col. 2, L23-27).

With regards to claim 9, Freissle discloses all the elements of claim 1 as outlined above. Freissle does not disclose wherein the main body comprises includes at least a first layer and a second layer bonded or attached together to form a composite structure, the first layer defining the contact face and the second layer defining the bottom face the first layer being made of a first material and the second layer being made of a second material, wherein the second material has material characteristics that are different from material characteristics of the first material. 
However, Malmberg discloses wherein the main body comprises includes at least a first layer and a second layer (Col. 2, L54-56) bonded or attached together to form a composite structure (Col. 2, L56-57), the first layer defining the contact face and the second layer defining the bottom face the first layer being made of a first material and the second layer being made of a second material, wherein the second material has material characteristics that are different from material characteristics of the first material (Col 3, L1-4). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to make the screen disclosed by Freissle in the manner disclosed by Malmberg in order to maintain desired screen stiffness while reducing costs.

With regards to claim 10, Freissle and Malmberg disclose all the elements of claim 6 as outlined above. Freissle does not disclose wherein the pattern is represented by peaks and troughs, a depth of the 
However, Malmberg discloses wherein the pattern is represented by peaks (23) and troughs (24, a depth of the pattern being defined as a separation distance between projections of the peaks and troughs on an axis parallel to the thickness of the media (Col. 6, L60-64) wherein the depth of the pattern is in a range of 5% to 70% of a total thickness (Col 7, L5-6), the range of the depth being 0.05 mm to 10 mm (Col. 3, L32-33). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to have the textured pattern be defined in the manner disclosed by Malmberg, in order to capture fines without increasing the risk of blocking the apertures.

With regards to claim 11, Freissle discloses all the elements of claim 1 as outlined above. Freissle does not disclose wherein a width, length or diameter of each of the plurality of openings in a plane perpendicular to the thickness of the media is in a range of 1 mm to 50 mm. 
However, Malmberg discloses wherein a width, length or diameter of each of the plurality of openings in a plane perpendicular to the thickness of the media is in a range of 1 mm to 50 mm (Col. 4, L4-9). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the dimensions disclosed by Malmberg in the screen disclosed by Freissle, in order to efficiently screen out particles, depending on particle size (MPEP 2144.04. IV.B).  

With regards to claim 12, Freissle discloses all the elements of claim 1 as outlined above. Freissle does not disclose wherein a cross sectional area of the plurality of openings in a plane perpendicular to the thickness of the media is generally uniform or increases through the thickness of the main body between the contact  and bottom faces. 
However Malmberg discloses wherein a cross sectional area of the plurality of openings in a plane perpendicular to the thickness of the media is generally uniform or increases through the thickness .  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freissle as applied to claim 14 above, and further in view of Adams et al. (US 20050067327), hereafter Adams..

With regards to claim 15, Freissle discloses all the elements of claim 14 as outlined above. Freissle discloses wherein the screening module includes two or more screening media (P0043, L1-4) arranged sequentially along the defined material flow direction (Figs. 4 and 5). Freissle does not disclose wherein a downstream screening media having has a lowered contact face relative to an upstream neighbouring screening media. 
However, Adams discloses wherein a downstream screening media having has a lowered contact face relative to an upstream neighbouring screening media (Figs. 7 and 8). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the screens disclosed by Freissle be arranged in the manner disclosed by Adams in order to facilitate the flow of material through the equipment thus increasing efficiency. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams further in view of Freissle. 

With regards to claim 16, Adams discloses a screening equipment for screening material (Fig. 8, comprising: a frame (decks 86, 87) for supporting at least one screening media (81) and a vibration 
However, Freissle discloses the screening media of claim 1 (see rejections as outlined above). It would have been obvious to a person with ordinary skill in the art to use the screen disclosed by Freissle in the equipment disclosed by Adams in order to increase efficiency by reducing screen clogging. 

With regards to claim 17, Adams and Freissle disclose all the elements of claim 16 as outlined above. Adams further discloses a method for processing material in a screening equipment (P0165, L1-4) the screening equipment comprising a including the at least one screening media (screen panel 81), the method comprising: setting the screening equipment to match a defined material flow direction (Fig 8); generating vibration of the screening media with the screening equipment (spring mounts 88 with vibrator 89; driving the material moving on the screening media or passing through the openings of the screening media by the generated vibration and gravity. Adams does not disclose wherein a cross sectional area of the plurality of openings of the screening media in a plane perpendicular to the thickness of the media is of a polygon that is convex and non-regular polygon, and wherein a line through a most proximal vertex of the polygon and parallel to the defined material flow direction divides the most proximal interior angle of the polygon.
However, Freissle discloses wherein a cross sectional area of the plurality of openings (22) of the screening media (10) in a plane perpendicular to the thickness of the media is of a polygon that is convex and non-regular polygon (Fig. 1), and wherein a line through a most proximal vertex of the polygon and parallel to the defined material flow direction divides the most proximal interior angle of the polygon (P0038, L16-17. Fig 1, P0055). ). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use the screen disclosed by Freissle in the method disclosed by Adams in order to increase efficiency by reducing screen clogging.


Prior Art Not Relied Upon
	Harthoorn et al. (US 20130200188) discloses a screen with non-regular parallelogon apertures as part of a drum screen (Fig. 1). Olsen et al. (US 20100140147) also discloses a screen with non-regular polygon apertures (Figs. 3, 5, 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.B./Examiner, Art Unit 3653